





AMENDMENT NO. 3 TO CREDIT AGREEMENT

This Amendment No. 3 to Credit Agreement, dated as of July 19, 2010, (this
"Third Amendment"), is entered into by CDI VESSEL HOLDINGS LLC, a Delaware
limited liability company ("CDI Vessel"), CAL DIVE INTERNATIONAL, INC., a
Delaware corporation (the "Parent", and together with CDI Vessel, the
"Borrowers", and each, a "Borrower"), the lenders party to the Credit Agreement
described below, and BANK OF AMERICA, N.A., as Administrative Agent (in such
capacity, the "Administrative Agent"), Swing Line Lender and L/C Issuer.

INTRODUCTION

Reference is made to the Credit Agreement dated as of December 11, 2007 (as
modified from time to time, the "Credit Agreement"), among the Borrowers, the
lenders from time to time party thereto (collectively, the "Lenders" and
individually, a "Lender"), and the Administrative Agent.

The Borrowers have requested, and the Lenders and the Administrative Agent have
agreed, to make certain amendments to, and consents with respect to, the Credit
Agreement as set forth herein.

THEREFORE, in connection with the foregoing and for other good and valuable
consideration, the Borrowers, the Lenders, and the Administrative Agent hereby
agree as follows:

Section 1.

Definitions; References.  Unless otherwise defined in this Third Amendment, each
term used in this Third Amendment that is defined in the Credit Agreement has
the meaning assigned to such term in the Credit Agreement.

Section 2.

Amendment of Credit Agreement.  

(a)

Section 1.01 of the Credit Agreement is hereby amended by adding the following
definitions thereto in appropriate alphabetical order:

"Amortizing Term Loan" means any Term Loan the principal of which is repayable
(exclusive of any prepayments) in quarterly installments during the term of this
Agreement, including a final installment on the Term Loan Maturity Date.

"Amortizing Term Lender" means, at any time, any Term Lender to the extent it
holds an Amortizing Term Loan at such time.  Schedule 2.01 to the Third
Amendment sets forth the Amortizing Term Lenders as of the Third Amendment
Effective Date, under the heading "Amortizing Term Lenders".

"Consenting Lender" means each Lender that has delivered an executed counterpart
of the Third Amendment to the Administration Agent.





--------------------------------------------------------------------------------

"Non-Amortizing Term Loan" means any Term Loan the principal of which is
repayable (exclusive of any prepayments) in a single installment on the Term
Loan Maturity Date.

"Non-Amortizing Term Lender" means, at any time, any Term Lender to the extent
it holds a Non-Amortizing Term Loan at such time.  Schedule 2.01 to the Third
Amendment sets forth the Non-Amortizing Term Lenders as of the Third Amendment
Effective Date, under the heading "Non-Amortizing Term Lenders".

"Third Amendment" means Amendment No. 3 to the Credit Agreement dated as of July
19, 2010, among the Borrowers, the Lenders party thereto, the Administrative
Agent, the Swing Line Lender and the L/C Issuer.

"Third Amendment Effective Date" means July 19, 2010.

(b)

Section 1.01 of the Credit Agreement is hereby amended by deleting the defined
term "Applicable Margin" in its entirety and replacing it with the following:

"Applicable Margin" means, from time to time, the following percentages per
annum, based, in the case of Revolving Credit Loans, Letter of Credit Fees and
Commitment Fees and in the case of Non-Amortizing Term Loans, upon the
Consolidated Leverage Ratio as set forth below:

Applicable Margin - Revolving Credit Loans, Letter of Credit Fees and Commitment
Fees

Pricing Level

Consolidated Leverage Ratio

Commitment Fee

Eurodollar Rate Loans

Letters of Credit

Base Rate
Loans

1

Less than 1.00x

0.50%

2.75%

2.75%

1.75%

2

Greater than or equal to 1.00x but less than 2.00x

0.50%

3.00%

3.00%

2.00%

3

Greater than or equal to 2.00x but less than 3.00x

0.50%

3.25%

3.25%

2.25%

4

Greater than or equal to 3.00x but less than 4.00x

0.50%

3.50%

3.50%

2.50%

5

Greater than or equal to 4.00x

0.50%

4.00%

4.00%

3.00%




Applicable Margin - Non-Amortizing Term Loans

Pricing Level

Consolidated Leverage Ratio

Eurodollar Rate Loans

Base Rate Loans

1

Less than 3.00x

3.25%

2.25%








-2-




--------------------------------------------------------------------------------





Applicable Margin - Non-Amortizing Term Loans

Pricing Level

Consolidated Leverage Ratio

Eurodollar Rate Loans

Base Rate Loans

2

Greater than or equal to 3.00x but less than 4.00x

3.50%

2.50%

3

Greater than or equal to 4.00x

4.00%

3.00%




Applicable Margin – Amortizing Term Loans

Eurodollar Rate Loans

Base Rate Loans

2.25%

1.25%




Any increase or decrease in the Applicable Margin for Revolving Credit Loans and
Letter of Credit Fees and/or for Non-Amortizing Term Loans resulting from a
change in the Consolidated Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate indicating
such change is delivered pursuant to Section 6.02(a); provided, however, that if
a Compliance Certificate is not delivered when due in accordance with such
Section, then Pricing Level 5, in the case of the Applicable Margin for
Revolving Credit Loans and Letter of Credit Fees, and Pricing Level 3, in the
case of the Applicable Margin for Non-Amortizing Term Loans, shall apply as of
the first Business Day after the date on which such Compliance Certificate was
required to have been delivered until such Compliance Certificate is delivered
to the Administrative Agent.

(c)

Section 1.01 of the Credit Agreement is hereby amended by deleting the defined
term "Consolidated EBITDA" in its entirety and replacing it with the following:

"Consolidated EBITDA" means, for any period, for the Parent and its Subsidiaries
on a consolidated basis, an amount equal to Consolidated Net Income for such
period plus (a) the following to the extent deducted in calculating such
Consolidated Net Income: (i) Consolidated Interest Charges for such period,
together with any non-cash interest for such period in respect of convertible or
exchangeable debt securities prior to conversion to or exchange for Equity
Interests in the applicable Person, (ii) the provision for Federal, state, local
and foreign income taxes (and similar taxes to the extent based on income or
profits) payable by the Parent and its Subsidiaries for such period,
(iii) depreciation and amortization expense, (iv) extraordinary or non-recurring
charges or losses (including without limitation the cumulative effect of changes
in GAAP and impairment charges related to long-lived assets) of the Parent and
its Subsidiaries which do not represent a cash item in such period or any future
period, (v) non-capitalized transaction costs for the Transaction, and (vi)
stock-based compensation expenses of the Borrower and its Subsidiaries for such
period which do not represent a cash item in such period or any future period
and minus (b)  to the extent included in calculating such Consolidated Net
Income, all extraordinary or non-recurring non-cash items increasing
Consolidated Net Income for such period; provided, however, that for purposes of
calculating the foregoing, the net income for such period of any Person that is
not a Subsidiary of the Parent, including any such Person that is accounted for
by the equity





-3-




--------------------------------------------------------------------------------

method of accounting, shall be included in Consolidated Net Income only to the
extent of the amount of dividends or distributions or other payments paid in
cash (or to the extent converted into cash during the applicable period) to the
Parent or a Subsidiary thereof in respect of such period; and provided, further,
that for purposes of calculating the foregoing, the net income for such period
of any Person that is not a Wholly Owned Subsidiary of the Parent (and that is
not subject to the preceding proviso) shall be included in Consolidated Net
Income, and the items listed in clauses (a) and (b) shall be added or
subtracted, as applicable, to Consolidated Net Income only in an amount equal to
a percentage of such Consolidated Net Income or item equal to the percentage of
the outstanding Equity Interests of such Person owned (directly or indirectly)
by the Parent.

(d)

Section 1.01 of the Credit Agreement is hereby amended by deleting the defined
term "Consolidated Interest Charges" in its entirety and replacing it with the
following:

"Consolidated Interest Charges" means, for any period, for the Parent and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Parent and
its Subsidiaries in connection with borrowed money (including capitalized
interest and including cash interest payable on, but not non-cash interest in
respect of, convertible or exchangeable debt securities prior to conversion to
or exchange for Equity Interests in the applicable Person) or in connection with
the deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, and (b)  the portion of rent expense of the
Parent and its Subsidiaries with respect to such period under capital leases
that is treated as interest in accordance with GAAP.

(e)

Section 1.01 of the Credit Agreement is hereby amended by deleting the defined
term "Defaulting Lender" in its entirety and replacing it with the following:

"Defaulting Lender" means any Lender that, as determined by the Administrative
Agent, (a) has failed to perform any of its funding obligations hereunder,
 including in respect of its Loans or participations in respect of Letters of
Credit or Swing Line Loans, within three Business Days of the date required to
be funded by it hereunder, (b) has notified either Borrower, the Administrative
Agent or any Lender that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent that it will comply with its funding obligations, or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.





-4-




--------------------------------------------------------------------------------

(f)

Section 1.01 of the Credit Agreement is hereby amended by deleting the defined
term "Equity Interests" in its entirety and replacing it with the following:

"Equity Interests" means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests other than a net
profits based bonus program in) such Person, all of the warrants, options or
other rights for the purchase or acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the securities convertible into or exchangeable for shares of capital stock of
(or other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination (provided,
however, that debt securities that are or by their terms may be convertible or
exchangeable into or for Equity Interests shall not be Equity Interests prior to
conversion or exchange thereof).

(g)

Section 1.03 of the Credit Agreement is hereby amended by inserting the
following sentence at the end of clause (a) thereof:

Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
convertible and exchangeable Indebtedness of the Borrower and its Subsidiaries
shall be deemed to be the actual outstanding principal amount thereof, and the
effects of FASB ASC 470-20 on financial liabilities shall be disregarded.

(h)

Section 2.04(a) of the Credit Agreement is hereby amended by deleting the first
sentence of such clause (a) in its entirety and replacing it with the following:

(a)

The Swing Line.  Subject to the terms and conditions set forth herein, the Swing
Line Lender may, in its sole discretion, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, make loans (each such loan, a
"Swing Line Loan") to the Parent from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Revolving Credit
Percentage of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender's Revolving Credit Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Revolving Credit Outstandings shall
not exceed the Revolving Credit Facility at such time, and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender
at such time, plus such Revolving Credit Lender's Applicable Revolving Credit
Percentage of the Outstanding Amount of all L/C Obligations at such time, plus
such Revolving Credit Lender's Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans at such time shall not exceed such
Lender's Revolving Credit Commitment, and provided, further, that the Parent
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan.  In the





-5-




--------------------------------------------------------------------------------

event the Swing Line Lender exercises its discretion and makes a determination
not to make Swing Line Loans available to the Parent as provided herein, it
shall thereafter promptly notify the Parent and the Lenders of such
determination; provided that any failure to give such notice shall not affect
the validity of any such determination.

(i)

Section 2.08(c) of the Credit Agreement is hereby amended by deleting such
clause (c) in its entirety and replacing it with the following:

(c)

Each Borrower shall repay to the Term Lenders the aggregate outstanding
principal amount of the Term Loans made to such Borrower as follows: (i) in the
case of Amortizing Term Loans (A) on the last Business Day of each March, June,
September and December, commencing with September 30, 2010, the Borrowers shall
repay the Amortizing Term Loans in the aggregate principal amount of $14,832,000
(which amount shall be (i) payable ratably by the Borrowers in accordance with
the percentage of the Term Facility advanced to each on the Closing Date and
(ii) reduced as a result of the application of prepayments in accordance with
the order of priority set forth in Section 2.06) and (B) on the Term Loan
Maturity Date, each Borrower shall repay the aggregate principal amount of the
Amortizing Term Loans made to such Borrower outstanding on such date and (ii) in
the case of Non-Amortizing Term Loans, on the Term Loan Maturity Date, each
Borrower shall repay the aggregate principal amount of the Non-Amortizing Term
Loans made to such Borrower outstanding on such date.

(j)

Section 7.03(g) of the Credit Agreement is hereby amended by deleting part (C)
thereof in its entirety and replacing it with the following:

(C)

is subject to covenants, terms, and conditions which are no more restrictive,
taken as a whole, than the covenants, terms, and conditions of this Agreement;

(k)

Section 7.03(l) of the Credit Agreement is hereby amended by deleting such
clause (l) in its entirety and replacing it with the following:

(l)

unsecured Indebtedness refinancing, refunding, renewing, or extending any
Indebtedness permitted under Section 7.03(g); provided that (i) the amount of
such Indebtedness is not increased at the time of such refinancing, refunding,
renewal, or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing, refunding, renewal, or extension and (ii) the terms of
such refinancing, refunding, renewing, or extending Indebtedness satisfy the
requirements of Section 7.03(g);

(l)

Section 7.06 of the Credit Agreement is hereby amended by deleting the text
"and" at the end of subsection (b) thereof, replacing the period at the end of
subsection (c) thereof with "; and" and adding the following new subsection (d):

(d)

the Borrower may make customary payments in cash in lieu of fractional shares in
connection with the conversion to or exchange for Equity Interests of
convertible or exchangeable debt securities permitted under Section 7.03.





-6-




--------------------------------------------------------------------------------

(m)

Section 7.09(b) of the Credit Agreement is hereby amended by deleting such
clause (b) in its entirety and replacing it with the following:

(b)

requires the grant of a Lien to secure an obligation of such Person if a Lien is
granted to secure the Obligations.

(n)

Section 7.11(b) of the Credit Agreement is hereby amended by deleting such
clause (b) in its entirety and replacing it with the following:

(b)

Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio as of the
end of any fiscal quarter of the Parent to be greater than the following amounts
for each of the following corresponding periods:

Period

Ratio

For fiscal quarters ending on or before June 30, 2011

4.75 to 1.00

For the fiscal quarter ending September 30, 2011

4.25 to 1.00

For the fiscal quarter ending December 31, 2011, and thereafter

3.75 to 1.00




(o)

Section 7.15(a) of the Credit Agreement is hereby amended by deleting subsection
(ii) thereof in its entirety and replacing it with the following:

(ii)

Indebtedness in connection with a refinancing, refunding, extension or renewal
to the extent such refinancing, refunding, extension or renewal is permitted by
Section 7.03(b), (e), or (l),

(p)

Section 7.15 of the Credit Agreement is hereby amended by deleting the text
"and" at the end of subsection (a)(iv) thereof, replacing the ";" at the end of
subsection (a)(v) with ", and" and adding the following new subsection (a)(vi):

(vi)

conversion to or exchange for Equity Interests of convertible or exchangeable
debt securities permitted under Section 7.03 and customary payments in cash in
lieu of fractional shares in connection therewith,

(q)

The Credit Agreement is hereby amended by replacing Schedule 2.01 in its
entirety with Schedule 2.01 attached hereto.

(r)

The Credit Agreement is hereby amended by replacing Exhibit D in its entirety
with Exhibit D attached hereto.

Section 3.

Consent.  In addition to the foregoing amendments, the Borrowers have requested
that the Lenders consent to an intercompany transaction consisting of the sale
by CDI Umbra LLC of the Eclipse and Cal Dive Barges, Inc., of the Texas to
another Subsidiary or





-7-




--------------------------------------------------------------------------------

Subsidiaries of the Parent including any Foreign Subsidiary, with payment of the
purchase price therefor to be made in the form of promissory notes payable to
the respective selling Subsidiaries (collectively, the "Intercompany
Transaction").  

(a)

Notwithstanding anything to the contrary in Sections 7.02, 7.03, 7.05 and/or
7.08 of the Credit Agreement, the Lenders hereby consent to the Intercompany
Transaction subject to the conditions that (i) the purchase price for each such
vessel is not less than its fair market value and (ii) the promissory notes
received by the selling Subsidiaries are promptly delivered to the
Administrative Agent to be held as Collateral pursuant to the Security
Documents, together with all endorsements or note powers required by the
Administrative Agent in connection therewith.  This consent is limited to the
extent described herein and shall not be construed to be a consent to any
transactions other than the Intercompany Transaction or to the modification of
any other terms of the Credit Agreement or of the Loan Documents.

(b)

For the avoidance of doubt, the Intercompany Transaction shall be treated as an
intercompany Disposition pursuant to Section 7.05(c) (regardless of whether the
transferee Subsidiary is a Guarantor), and shall not be included in the
calculation of compliance with any numerical limitations in this Agreement
regarding Dispositions, Investments, or Indebtedness.

(c)

The Required Lenders hereby confirm, in accordance with Section 9.10 of the
Credit Agreement, the Administrative Agent's authority to release the Eclipse
and the Texas from the liens of the Security Documents at the closing of the
Intercompany Transaction.  In this regard, upon the request of and at the
Parent’s sole cost, the Administrative Agent agrees to execute and deliver any
documents, instruments or certificates reasonably requested by the Parent to
effectuate and/or evidence such lien release.

Section 4.

Representations and Warranties.  Each Borrower represents and warrants that (a)
the execution, delivery, and performance of this Third Amendment by each Loan
Party are within the corporate or equivalent power and authority of such Loan
Party and have been duly authorized by all necessary corporate or other
organizational action, (b) this Third Amendment, and the Credit Agreement as
amended hereby, constitute legal, valid, and binding obligations of each Loan
Party, enforceable against each Loan Party in accordance with their terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws of general applicability
affecting the enforcement of creditors' rights and the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or law); (c) the representations and warranties of each
Borrower and each other Loan Party contained in each Loan Document are true and
correct in all material respects as of the date of this Third Amendment, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date; (d) no Default or Event of Default exists
under the Loan Documents; and (e) the Liens under the Security Documents are
valid and subsisting.

Section 5.

Effect on Credit Documents.  Except as amended herein, the Credit Agreement and
all other Loan Documents remain in full force and effect as originally executed.
 Nothing herein shall act as a waiver of any of the Administrative Agent's or
any Lender's rights under the Loan Documents as amended, including the waiver of
any default or event of default,





-8-




--------------------------------------------------------------------------------

however denominated.  Each Borrower acknowledges and agrees that this Third
Amendment shall in no manner impair or affect the validity or enforceability of
the Credit Agreement.  This Third Amendment is a Loan Document for the purposes
of the provisions of the other Loan Documents.  Without limiting the foregoing,
any breach of representations, warranties, and covenants under this Third
Amendment may be a default or event of default under the other Loan Documents.

Section 6.

Effectiveness.  This Third Amendment shall become effective, and the Credit
Agreement shall be amended as provided for herein, upon the satisfaction of the
following conditions:

(a)

the Administrative Agent (or its counsel) shall have received (i) counterparts
hereof duly executed and delivered by a duly authorized officer of each
Borrower, each Guarantor, and by the Lenders whose consent is required to effect
the amendments and consents contemplated hereby;

(b)

the Administrative Agent (or its counsel) shall have received each of the items
listed on the Closing Documents List attached hereto as Exhibit A, each in form
and substance reasonably acceptable to the Administrative Agent and, where
applicable, duly executed and delivered by a duly authorized officer of each
applicable Loan Party; and

(c)

the Administrative Agent shall have received, or shall concurrently receive (i)
for the account of each Lender that has delivered an executed counterpart of
this Third Amendment to the Administrative Agent a consent fee equal to 12.5
basis points on the amount of such executing Lender's Revolving Credit
Commitment then in effect and aggregate outstanding Term Loans, (ii) for the
account of each Non-Amortizing Term Lender, a consent fee equal to 12.5 basis
points on the amount of such Non-Amortizing Term Lender's Revolving Credit
Commitment then in effect and aggregate outstanding Non-Amortizing Term Loans,
and (iii) for the account of the applicable Person, payment of all other fees
payable in connection with this Third Amendment.

Section 7.

Reaffirmation of Guaranty.  By its signature hereto, each Guarantor represents
and warrants that such Guarantor has no defense to the enforcement of the
Guaranty, and that according to its terms the Guaranty will continue in full
force and effect to guaranty each Borrower's obligations under the Credit
Agreement and the other amounts described in the Guaranty following the
execution of this Third Amendment.

Section 8.

Governing Law.  THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 9.

Miscellaneous.  The miscellaneous provisions set forth in Article X of the
Credit Agreement apply to this Third Amendment.  This Third Amendment may be
signed in any number of counterparts, each of which shall be an original, and
may be executed and delivered electronically and by telecopier.

Section 10.

ENTIRE AGREEMENT.  THIS THIRD AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE





-9-




--------------------------------------------------------------------------------

PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

[Signature pages follows.]

#2368764





-10-




--------------------------------------------------------------------------------







EXECUTED as of the first date above written.

CDI VESSEL HOLDINGS, LLC

By:   

/s/ Quinn J. Hébert

Quinn J. Hébert

President and Chief Executive Officer





Signature Page to Amendment No. 3 to Credit Agreement




--------------------------------------------------------------------------------







CAL DIVE INTERNATIONAL, INC.

By:   

/s/ Quinn J. Hébert

Quinn J. Hebert

President and Chief Executive Officer





Signature Page to Amendment No. 3 to Credit Agreement




--------------------------------------------------------------------------------







CAL DIVE HR SERVICES LLC, a Delaware limited liability company

CAL DIVE OFFSHORE CONTRACTORS, INC., a Delaware corporation

AFFILIATED MARINE CONTRACTORS, INC., a Delaware corporation

FLEET PIPELINE SERVICES, INC., a Delaware corporation

GULF OFFSHORE CONSTRUCTION, INC., a Delaware corporation




By:   

/s/ Quinn J. Hébert

Quinn J. Hebert

President and Chief Executive Officer





Signature Page to Amendment No. 3 to Credit Agreement




--------------------------------------------------------------------------------







BANK OF AMERICA, N.A., as Administrative Agent

By:   

/s/ Alan Tapley

Alan Tapley

Assistant Vice President





Signature Page to Amendment No. 3 to Credit Agreement




--------------------------------------------------------------------------------







BANK OF AMERICA, N.A., as L/C Issuer, Swing Line Lender, a Consenting Lender,
and Non-Amortizing Term Lender

By:   

/s/ Julie Castano

Julie Castano

Vice President








Signature Page to Amendment No. 3 to Credit Agreement




--------------------------------------------------------------------------------







THE BANK OF NOVA SCOTIA, as Co-Documentation Agent, Consenting Lender, and
Amortizing Term Lender

By:   

/s/ John Frazell

John Frazell

Director





Signature Page to Amendment No. 3 to Credit Agreement




--------------------------------------------------------------------------------







WACHOVIA BANK, NATIONAL ASSOCIATION, as Co-Documentation Agent, Consenting
Lender, and Non-Amortizing Term Lender

By:   

/s/ J. C. Hernandez

J. C. Hernandez
Vice President





Signature Page to Amendment No. 3 to Credit Agreement




--------------------------------------------------------------------------------







NATIXIS, as a Consenting Lender and an Amortizing Term Lender

By:   

/s/ Carlos Quinteros

Name:  Carlos Quinteros

Title:  Managing Director

By:   

/s/ Timothy Polvado

Name:  Timothy Polvado

Title:  Managing Director








Signature Page to Amendment No. 3 to Credit Agreement




--------------------------------------------------------------------------------







HSBC BANK USA, NATIONAL ASSOCIATION, as a Consenting Lender and an Amortizing
Term Lender

By:   

/s/ John Gutekunst

Name:  John Gutekunst

Title:    Relationship Manager





Signature Page to Amendment No. 3 to Credit Agreement




--------------------------------------------------------------------------------







BNP PARIBAS, as a Consenting Lender and an Amortizing Term Lender

By:   

/s/ Evan Gianonkakis

Name:  Evan Gianonkakis

Title:    Director

By:   

/s/ Jean L. MacInnes

Name:   Jean L. MacInnes

Title:     Vice President





Signature Page to Amendment No. 3 to Credit Agreement




--------------------------------------------------------------------------------







AMEGY BANK NATIONAL ASSOCIATION, as a Consenting Lender and an Amortizing Term
Lender

By:   

/s/ Kenyatta Gibbs

Name:   Kenyatta Gibbs

Title:     Vice President





Signature Page to Amendment No. 3 to Credit Agreement




--------------------------------------------------------------------------------







CAPITAL ONE, N.A., as a Consenting Lender and an Amortizing Term Lender

By:   

/s/ Don Backer

Name:   Don Backer

Title:     Senior Vice President





Signature Page to Amendment No. 3 to Credit Agreement




--------------------------------------------------------------------------------







CATERPILLAR FINANCIAL SERVICES CORPORATION, as a Consenting Lender and an
Amortizing Term Lender

By:   

/s/ Michael M. Ward

Name:   Michael M. Ward

Title:     Credit & Operations Manager - Syndications





Signature Page to Amendment No. 3 to Credit Agreement




--------------------------------------------------------------------------------







COMPASS BANK, as a Consenting Lender and a Non-Amortizing Term Lender

By:   

/s/ Frank Carvelli

Name:  Frank Carvelli

Title:    Vice President

 





Signature Page to Amendment No. 3 to Credit Agreement




--------------------------------------------------------------------------------







WHITNEY NATIONAL BANK, as a Consenting Lender and a Non-Amortizing Term Lender

By:   

/s/ Wayne L. Mediamolie, II

Name:  Wayne L. Mediamolie, II

Title:    Vice President





Signature Page to Amendment No. 3 to Credit Agreement




--------------------------------------------------------------------------------







RAYMOND JAMES BANK, FSB, as a Consenting Lender and a Non-Amortizing Term Lender

By:   

/s/ Garrett McKinnon

Name: Garrett McKinnon

Title:  Senior Vice President








Signature Page to Amendment No. 3 to Credit Agreement




--------------------------------------------------------------------------------













INDEX TO EXHIBITS AND SCHEDULES*

to

AMENDMENT NO. 3 TO CREDIT AGREEMENT













Exhibit A

Closing Document List




Exhibit D

Form of Compliance Certificate




Schedule 2.01

Commitments and Applicable Percentages













The exhibits and schedules to Amendment No. 3 to Credit Agreement have been
intentionally omitted because they are not material.  The Registrant agrees to
furnish supplementally a copy of any omitted exhibit, schedule or similar
attachment to the Securities and Exchange Commission upon request.









